By the Court.—Sedgwick, Ch. J.
Rule 5 of the General Rules provides that in no case “ shall an attorney or counselor be surety on any undertaking or bond required by law.” So far as bail was concerned, this was declaratory of a long existing rule. The existing rule was not, however, applied to the case of attorneys who had retired from practice for a long time (The King v. Inney, 2 East, 182; Bill v. Gate, 1 Taunt. 162). The reason of the prohibition did not apply to such a case. It was not intended to apply a rule of a larger scope to undertakings. In this case it appeared that the surety, although at one time an attorney, had altogether left practice for some time, and was engaged in another vocation. The time was more than a year. There is no occasion to disturb the judgment of the court below, that the time, under the circumstances, was sufficient to bring the case within the limitation of the rule above referred to.
Order affirmed with $10 costs, and disbursements to be taxed.
Freedman, J., concurred.